                         Case 16-10527-MFW             Doc 4676       Filed 01/22/20        Page 1 of 8



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                        Chapter 11
                                                  1
         TSAWD HOLDINGS, INC., et al.,                                 Case No. 16-10527 (MFW)

                                   Debtors.                            (Jointly Administered)

                                                                       Ref. Docket Nos. 4654, 4656, 4661, & 4671


                            CERTIFICATION OF COUNSEL REGARDING
                        OMNIBUS ORDER APPROVING FOURTEENTH INTERIM
                     FEE APPLICATIONS OF CERTAIN DEBTORS’ PROFESSIONALS

                          The undersigned hereby certifies as follows:

                          1.       On December 16, 2019, the debtors and debtors in possession in the

         above-captioned chapter 11 cases (collectively, the “Debtors”) filed the Fourteenth Interim

         Quarterly Fee Requests of Certain Debtors’ Professionals [Docket No. 4654] (the “Debtors’

         Application”).        The Debtors’ Application includes interim fee applications (together, the

         “Interim Fee Applications”) for the following professionals retained by the Debtors:

                     •    Gibson, Dunn & Crutcher LLP (“GDC,” counsel to the Debtors); and

                     •    Young Conaway Stargatt & Taylor, LLP (“YCST,”counsel to the Debtors)

                          2.       Subsequent to filing their respective Interim Fee Applications, each of

         GDC and YCST filed supplemental applications [Docket Nos. 4656 and 4661], thereby

         supplementing their prior submissions. The deadline to object to the Interim Fee Applications

         was December 31, 2019 at 4:00 p.m. (ET) (the “Objection Deadline”).

         1
             The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
             Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSAWD, Inc. (2802); TSA Stores, Inc. (1120); TSA
             Gift Card, Inc. (1918); and TSA Ponce, Inc. (4817). The headquarters for the above-captioned Debtors is
             located at 2305 East Arapahoe Road, Suite 234, Centennial, Colorado 80122.

             The Debtors were formerly known as: Sports Authority Holdings, Inc. (9008); Slap Shot Holdings, Corp.
             (8209); The Sports Authority, Inc. (2802); TSA Stores, Inc. (1120); TSA Gift Card, Inc. (1918); and TSA
             Ponce, Inc. (4817).
25851093.1
                      Case 16-10527-MFW          Doc 4676     Filed 01/22/20      Page 2 of 8



                        3.     On January 7, 2020, Elise S. Frejka, the Court-appointed fee examiner in

         these chapter 11 cases (the “Fee Examiner”), filed the Fee Examiner’s Consolidated Final

         Report Regarding (I) Fourteenth Interim Quarterly Fee Requests of (A) Gibson, Dunn &

         Crutcher LLP [Dkt. Nos. 4654, 4661]; (B) Young Conaway Stargatt & Taylor, LLP [Dkt. Nos.

         4654, 4656]; and (C) Pachulski Stang Ziehl & Jones LLP [Dkt. No. 4668]; and (II) Thirteenth

         Interim Quarterly Request of BDO USA, LLP [Dkt. No. 4667] [Docket No. 4671] (the “Final

         Report”) addressing the Interim Fee Applications and outlining resolutions and compromises, to

         the extent appropriate, reached with applicable professionals identified above.

                        4.     A hearing to consider the Interim Fee Applications is scheduled to be held

         on January 29, 2020 at 11:30 a.m. (ET). As no responses were received prior to the Objection

         Deadline (or subsequent thereto) with respect to the Interim Fee Applications, except for that of

         the Final Report issued by the Fee Examiner, the Debtors’ undersigned counsel hereby submits a

         proposed form of order, a copy of which is attached hereto as Exhibit 1 (the “Proposed Order”),

         approving the Interim Fee Applications on the terms set forth therein.



                                   [Remainder of Page Intentionally Left Blank]




25851093.1

                                                         2
                      Case 16-10527-MFW         Doc 4676       Filed 01/22/20   Page 3 of 8



                        WHEREFORE, as no responses or objections were received to the Interim Fee

         Applications other than the Final Report, and the Fee Examiner has reviewed the Proposed Order

         and advised the Debtors’ undersigned counsel that it consents to entry thereof, the Debtors

         respectfully request that the Court enter the Proposed Order without further notice or hearing at

         the Court’s earliest convenience.


         Dated:   January 22, 2020
                  Wilmington, Delaware              /s/ Andrew L. Magaziner
                                                   Michael R. Nestor (No. 3526)
                                                   Kenneth J. Enos (No. 4544)
                                                   Andrew L. Magaziner (No. 5426)
                                                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1253
                                                   mnestor@ycst.com
                                                   kenos@ycst.com
                                                   amagaziner@ycst.com

                                                   -and-

                                                   Robert A. Klyman (CA No. 142723)
                                                   Matthew J. Williams (NY No. 3019106)
                                                   Sabina Jacobs (CA No. 274829)
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   333 South Grand Avenue
                                                   Los Angeles, CA 90071-1512
                                                   Telephone: (213) 229-7000
                                                   Facsimile: (213) 229-7520
                                                   rklyman@gibsondunn.com
                                                   mjwilliams@gibsondunn.com
                                                   sjacobs@gibsondunn.com

                                                   Counsel to the Debtors and
                                                   Debtors in Possession




25851093.1

                                                           3
             Case 16-10527-MFW   Doc 4676   Filed 01/22/20   Page 4 of 8




                                 EXHIBIT 1




25851093.1
              Case 16-10527-MFW               Doc 4676        Filed 01/22/20        Page 5 of 8



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11
                                         1
TSAWD HOLDINGS, INC., et al.,                                 Case No. 16-10527 (MFW)

                          Debtors.                            (Jointly Administered)

                                                              Ref. Docket Nos. 4654, 4656, 4661, 4671, & ___


              OMNIBUS ORDER APPROVING FOURTEENTH INTERIM FEE
               APPLICATIONS OF CERTAIN DEBTORS’ PROFESSIONALS

                 Upon consideration of the fourteenth interim fee applications (collectively, the

“Applications”) of certain professionals retained in the above-captioned chapter 11 cases

(collectively, the “Professionals”) by the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), a list of which is attached hereto as Exhibit A, for allowance of

compensation and reimbursement of expenses on an interim basis; and Elise S. Frejka (the “Fee

Examiner”) having filed a final report (the “Final Report”) with respect to each of the

Professionals; and it appearing to the Court that all of the requirements of §§ 327, 328, 330, 331

and 503(b) of title 11 of the United States Code, as well as Rule 2016 of the Federal Rules of

Bankruptcy Procedure and the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware, have been satisfied; and it further

appearing that the compensation earned and expenses incurred were reasonable and necessary;

and that the notices of the Applications were appropriate; and the Fee Examiner having no




1
    The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
    Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSAWD, Inc. (2802); TSA Stores, Inc. (1120); TSA
    Gift Card, Inc. (1918); and TSA Ponce, Inc. (4817). The headquarters for the above-captioned Debtors is
    located at 2305 East Arapahoe Road, Suite 234, Centennial, Colorado 80122.

    The Debtors were formerly known as: Sports Authority Holdings, Inc. (9008); Slap Shot Holdings, Corp.
    (8209); The Sports Authority, Inc. (2802); TSA Stores, Inc. (1120); TSA Gift Card, Inc. (1918); and TSA
    Ponce, Inc. (4817).

25851069.1
             Case 16-10527-MFW              Doc 4676      Filed 01/22/20     Page 6 of 8



objection to the relief requested herein as reflected in the Final Report; and after due deliberation

and sufficient good cause appearing therefor,

               IT IS HEREBY ORDERED THAT:

               1.         The Applications are APPROVED in the amounts set forth on Exhibit A.

               2.         The Professionals are granted allowance of compensation in the amounts

set forth on Exhibit A.

               3.         The Professionals are allowed the reimbursement of reasonable and

necessary expenses in the amounts set forth on Exhibit A.

               4.         The Debtors are authorized and directed to remit payment to the

Professionals in the amounts set forth on Exhibit A, less all amounts previously paid on account

of such fees and expenses.

               5.         This Order shall be deemed a separate order for each Professional and the

appeal of any order with respect to any Professional shall have no effect on the authorized fees

and expenses of any other Professional.

               6.         The Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.




                                                    2
25851069.1
Case 16-10527-MFW   Doc 4676   Filed 01/22/20   Page 7 of 8




                    EXHIBIT A
                                Case 16-10527-MFW     Doc 4676   Filed 01/22/20   Page 8 of 8



       Professional/Role          Interim Fee   Total Fees       Total       Amount of Fees       Amount of        Amount of
                                    Period/     Requested      Expenses       Paid or to be     Expenses Paid     Holdback Fees
                                  Docket No.                   Requested      Paid (80%)         or to be Paid       Sought
                                                                                                    (100%)           (20%)
Gibson, Dunn & Crutcher LLP/       8/1/19 –       $10,481.00     $8,216.30         $8,384.80          $8,216.30       $2,096.20
Co-Counsel to the Debtors and      11/30/19
Debtors in Possession             [D.I. 4654]

Young Conaway Stargatt &           8/1/19 –       $14,161.00       $933.01        $11,328.80           $933.01        $2,832.20
Taylor, LLP/                       11/30/19
Co-Counsel to the Debtors and     [D.I. 4654]
Debtors in Possession
